Citation Nr: 0303157	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968, and from October 1968 to November 1971.  He served two 
tours of duty in Vietnam - from May 1, 1967 to March 1, 1968, 
and from October 13, 1969 to October 10, 1970.

In an administrative decision dated in May 1979, VA 
determined that the veteran's second period of service from 
October 1968 to November 1971 was terminated under 
dishonorable conditions for VA purposes due to willful and 
persistent misconduct.  Thus, the character of discharge from 
the veteran's second period of service constitutes a bar to 
the receipt of VA benefits. 38 U.S.C.A. §§ 101(2), 5303 (West 
1991); 38 C.F.R. § 3.12 (2002).  Therefore, the Board will 
consider only the veteran's first period of service from June 
1966 to July 1968 in rendering this decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran has not been diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible evidence that confirms any of the 
veteran's claimed inservice stressors.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.304(f) (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in December 2001, in the statement of 
the case (SOC) issued in April 2002, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in September 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's PTSD claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The RO also listed all of the evidence which had already been 
obtained and placed in the veteran's claims file, indicated 
what evidence they had been unable to obtain, and requested 
that the veteran "tell us whether there is any additional 
information or evidence that you think will support your 
claim."  The Board finds, therefore, that such documents are 
in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  The Board concludes that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, his entire 
military personnel records jacket, post-service VA outpatient 
treatment notes and examination reports, and several personal 
statements made by the veteran in support of his claim.  In a 
statement received by VA in May 2000, the veteran reported 
that he was "seeking mental health treatment from the 
Colorado Springs Vet Center."  In response, in August 2000 
the RO wrote to this facility and requested all such records 
from that facility.  In a reply dated later in August 2000, 
the Colorado Springs Vet Center indicated that a search for 
such records, both by the veteran's name and his Social 
Security Number, produced no results.  The RO then wrote to 
the veteran informing him of the response from the Colorado 
Springs Vet Center, and asked that he submit these records 
himself if he had any of them in his possession.  To date, 
the veteran has not responded to this request.  In addition, 
in a letter received by VA in September 2001, the veteran 
stated that he had been treated for PTSD at the Pueblo Mental 
Health Clinic on South Pueblo Boulevard in Pueblo, Colorado.  
He did not specify a date.  In subsequent rating actions, the 
RO noted that this facility was part of VA Southern Health 
Care System, and that all treatment records from that network 
had already been requested, received and associated with the 
veteran's claims file.  Therefore, the Board finds that the 
RO has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2002); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps, supra.; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Following a review of the evidence contained in the veteran's 
claims file, the Board finds that the veteran's claim for 
service connection for PTSD must fail for several reasons.

First, a thorough review of the veteran's service medical 
records and post-service medical records shows no evidence of 
a diagnosis of PTSD.  A review of the veteran's service 
medical records from June 1966 to July 1968 reveals that they 
are negative for any evidence of any recorded complaints or 
diagnoses of, or treatment for, a psychiatric disorder.  At 
the time of the veteran's June 1968 separation examination 
following his first period of service, he was found by the 
examiner to be psychiatrically "normal." 

In addition, a review of the post-service evidence of record 
- including the report of a VA examination conducted in 
September 2000 and VA progress notes dated from May 2000 to 
November 2001 - fails to show any diagnoses of PTSD, or any 
other psychiatric disorder. 

A valid service connection claim requires, at a minimum, 
medical evidence of a current disability.  The Court has held 
that "[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

Second, the veteran's claims file contains no evidence of a 
verified inservice stressor upon which a diagnosis of PTSD 
could be made.  Evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  However, where the veteran 
did not engage in combat or the claimed stressor is non 
combat-related, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 
98 (1993).

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence 
that the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  The veteran's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, does not reflect that veteran received any 
decorations or medals which indicate involvement in combat.  
While the veteran has reported that he received the Purple 
Heart, his service personnel records, including his official 
DA Form 20, do not reflect the 


award of this medal.  Furthermore, his military occupational 
specialty (MOS) while stationed in Vietnam was listed as 
"construction utility worker," which is not a specialty 
which is, on its face, indicative of a combat role.  
Moreover, the veteran's service records, including the 
service personnel records contained in the veteran's 201 
File, do not otherwise contain any entries which show that he 
received any decorations or performed any specific details 
that would have placed him in combat situations.  See Gaines 
v. West, 11 Vet. App. 353, 358-60 (1998).  Accordingly, in 
view of the absence of any official evidence that the veteran 
participated in action against an enemy, the Board finds that 
he did not "engage in combat," and the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  
Therefore, as the veteran has not been shown to have been 
engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.  

In response to a VA request for stressor information, the 
veteran submitted a statement in May 2000.  In this 
statement, he alleged two inservice stressors - one general 
in nature, and one specific in nature.  In recounting the 
general stressor, the veteran stated that during his time in 
Vietnam, "I was subjected to artillery, gun fire from the 
enemy and was shot at on many occasions."  The veteran 
provided no further details which would potentially allow for 
confirmation of this stressor, such as the approximate dates 
and locations of these attacks.  As such, the Board finds 
that this stressor has not been verified.

The second stressor discussed by the veteran is more 
specific.  In his statement, the veteran identified four 
fellow servicemen who he said were killed in his presence, 
whom he listed by first and last name.  One of these soldiers 
was reportedly killed when the helicopter he was exiting came 
under fire, causing the helicopter to burst into flames, 
causing the soldier to suffer fatal burn injuries.  The other 
three soldiers were reportedly shot to death while the 
veteran was walking with them on patrol down a trail.  
However, the RO noted that a search of the names of veterans 
killed in Vietnam reveals that some of these persons are not 
listed as having been killed in 


Vietnam, while others are listed as having been killed in 
that country, but not during the veteran's tour of duty there 
from May 1, 1967 to March 1, 1968.  The Board notes that the 
veteran has been informed of the RO's findings in the 
December 2001 rating decision and cover letter including that 
these servicemen were either not killed in service, or were 
killed in service at times when the veteran was not in 
Vietnam.  The veteran did not comment on this finding or seek 
to explain this discrepancy in his January 2002 response when 
he submitted his notice of disagreement.  As such, the Board 
finds that this claimed stressor has also not been verified.

The Board has also considered whether the veteran should be 
afforded a VA psychiatric examination, in light of the 
elevated duty to assist under the VCAA.  However, in the 
absence of evidence of a verified inservice stressor, such an 
examination, even if it did result in a diagnosis of PTSD 
which the examiner related to inservice stressors, would be 
speculative, as it would, of necessity, not be based on a 
verified inservice stressor.  As a matter of law, "credible 
supporting evidence that the claimed in[-]service event 
actually occurred" cannot be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Other "credible supporting evidence from 
any source" must be provided that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for PTSD.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.




		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

